Exhibit 10.1

 

WADDELL & REED FINANCIAL, INC.

1998 STOCK INCENTIVE PLAN

As Amended and Restated

 

                Waddell & Reed Financial, Inc., previously established the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as Amended and
Restated, as amended effective December 12, 2002 and as further amended
effective on each of January 16, 2003 (which January 16, 2003 amendment was
submitted to and approved by the Company’s stockholders at the Company’s 2003
Annual Meeting of Stockholders), January 1, 2004 and October 14, 2004 (as
amended, the “Original Plan”).  Pursuant to the powers reserved in Section 11 of
the Original Plan, the Original Plan is amended and restated effective
October 19, 2005 as follows (the Original Plan as amended and restated hereby,
the “Plan”).

 

SECTION 1.  Purposes of the Plan; Definitions.

 

                The purposes of the Plan are to enable the Company, its
Subsidiaries and Affiliates to attract and retain employees, directors and
consultants who contribute to the Company’s success by their ability, ingenuity
and industry, and to enable such employees, directors and consultants to
participate in the long-term success and growth of the Company through an equity
interest in the Company.

                For purposes of the Plan, the following terms shall be defined
as set forth below:

                “Accounting Firm” has the meaning assigned to such term in
Section 12(b).

 

                “Affiliate” means (a) any corporation (other than a Subsidiary),
partnership, joint venture or any other entity in which the Company owns,
directly or indirectly, at least a 10% beneficial ownership interest, and
(b) the Company’s parent company, if any.

 

                “Annual SORP Exercise Date” has the meaning assigned to such
term in Section 5(n).

 

                “Award Agreement” means a written agreement by and between the
Company and an awardee evidencing an award of Stock Options, Director Stock
Options, Stock Appreciation Rights, Restricted Stock, Director Restricted Stock
or Deferred Stock, as applicable, under the Plan.

 

“Board” means the Board of Directors of the Company.

 

                “Business Day” means a day on which the New York Stock Exchange
or other national securities exchange or over-the-counter market on which the
Shares are then traded is open for business.

 

                “Cause” means a participant’s willful misconduct or dishonesty,
either of which is directly and materially harmful to the business or reputation
of the Company or any Subsidiary or Affiliate; provided, however, that in the
case where there is an employment or

 

--------------------------------------------------------------------------------


 

consulting agreement between a participant and the Company or any Subsidiary or
Affiliate at the time of grant which defines “cause” (or words of like import),
it shall have the meaning ascribed to such term (or words of like import) under
such agreement.

 

                “Change of Control” has the meaning assigned to such term in
Section 11(b).

 

                “Change of Control Price” has the meaning assigned to such term
in Section 11(d).

 

                “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

                “Committee” means the Compensation Committee of the Board.

 

                “Commission” means the United States Securities and Exchange
Commission.

 

                “Company” means Waddell & Reed Financial, Inc., a Delaware
corporation, and its successors.

 

                “Covered Employee” means (a) the chief executive officer of the
Company, and (b) a person designated by the Committee, at the time of grant of
Performance Awards, whom the Committee believes is likely to be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
the fiscal year during which the Performance Award is granted or in the
foreseeable future.

 

                “Deferral Period” means the period of time during which the
receipt of Shares underlying a Deferred Stock award is deferred.

 

                “Deferred Stock” means an award of the right to receive Shares
at the end of a specified Deferral Period granted pursuant to Section 9.

 

                “Director Restricted Stock” means any Shares of Restricted Stock
granted pursuant to Section 6 to an Outside Director.

 

                “Director Stock Option” means any option to purchase Shares
granted pursuant to Section 6 to an Outside Director.

 

                “Disability” means total and permanent disability as determined
under the Company’s long-term disability program, whether or not the participant
is covered under such program.  If no such program is in effect, the Disability
of a director shall be determined in good faith by the Board (excluding such
director).

 

                “Early Retirement” means retirement from active employment with
the Company, any Subsidiary, or any Affiliate pursuant to the early retirement
provisions of the applicable tax-qualified Company pension plan.

 

2

--------------------------------------------------------------------------------


 

                “Excess Parachute Payment” has the meaning assigned to such term
in Section 12(a).

 

                “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto.

 

                “Fair Market Value” means, unless otherwise determined in good
faith by the Committee or required by applicable law, as of any given date, the
closing sale price of a Share on such date on the New York Stock Exchange or
other principal national securities exchange or over-the-counter market on which
the Shares are then traded or, if there is no sale on that day, then on the last
previous Business Day on which a sale was reported.

 

                “Gross-Up Payment” has the meaning assigned to such term in
Section 12(a).

 

                “Immediate Family” means the children, grandchildren or spouse
of any optionee.

 

                “Incentive Stock Option” means any Stock Option intended to be,
and designated as, an “incentive stock option” within the meaning of Section 422
of the Code.

 

                “Non-Qualified Stock Option” means any Stock Option that is not
an Incentive Stock Option.

 

                “Normal Retirement” means retirement from active employment with
the Company, any Subsidiary, or any Affiliate pursuant to the normal retirement
provisions specified in the applicable tax-qualified Company pension plan.

 

                “Outside Director” means any director of the Company who is not
an officer or employee of the Company, any Subsidiary or any Affiliate.

 

                “Performance Award” means any Stock Option (other than an
Incentive Stock Option), Stock Appreciation Right, or Restricted Stock or
Deferred Stock award to a Covered Employee that the Committee intends to be
“performance-based compensation” under Section 162(m)(4)(C) of the Code.

 

                “Plan” means the Waddell & Reed Financial, Inc. 1998 Stock
Incentive Plan, as Amended and Restated, as set forth herein and as may be
amended, modified or supplemented from time to time.

 

                “Potential Change of Control” has the meaning assigned to such
term in Section 11(c).

 

                “Restricted Stock” means Shares that are subject to certain
restrictions and/or a risk of forfeiture granted pursuant to Section 8.

 

                “SAR/Option Performance Award” means any Performance Award that
is a Stock Option or Stock Appreciation Right.

 

3

--------------------------------------------------------------------------------


 

                “Shares” means the Company’s Class A common stock, par value
$.01.

 

                “SORP” has the meaning assigned to such term in Section 5(n).

 

                “SORP Option” has the meaning assigned to such term in Section
5(n).

 

                “Stock Appreciation Right” means a right to surrender to the
Company all or a portion of a Stock Option in exchange for an amount in cash or
Shares as determined in the manner prescribed in Section 7(b)(ii), granted
pursuant to Section 7.

 

                “Stock Option” means an option to purchase Shares granted
pursuant to Section 5.

 

                “Stock Performance Award” means any Performance Award other than
a SAR/Option Performance Award.

 

                “Subsidiary” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

                “Tax Counsel” has the meaning assigned to such term in
Section 12(a).

 

 

SECTION 2.  Administration.

 

                The Plan shall be administered by the Committee which shall at
all times comply with any applicable requirements of Rule 16b-3 of the Exchange
Act. All members of the Committee shall also be “outside directors” within the
meaning of Section 162(m) of the Code.  If at any time no Committee shall be in
office, then the functions of the Committee specified in the Plan shall be
exercised by the Board.

                The Board shall have the power and authority to determine all
terms, conditions and provisions of Director Stock Option and Director
Restricted Stock awards pursuant to Section 6.

                The Committee shall have the power and authority to grant to
eligible persons, pursuant to the terms of the Plan: (i) Stock Options;
(ii) Stock Appreciation Rights; (iii) Restricted Stock and/or (iv) Deferred
Stock.  In particular, the Committee shall have the authority:

                                                                (a)           to
select the consultants, officers and other key employees of the Company, its
Subsidiaries, and its Affiliates to whom Stock Options, Stock Appreciation
Rights, Restricted Stock or Deferred Stock, or a combination of the foregoing,
from time to time will be granted hereunder;

 

4

--------------------------------------------------------------------------------


 

                                                                (b)           to
determine whether and to what extent Stock Options (including Incentive Stock
Options and Non-Qualified Stock Options), Stock Appreciation Rights, Restricted
Stock or Deferred Stock, or a combination of the foregoing, are to be granted
hereunder;

 

                                                                (c)           to
determine the number of Shares to be covered by each such award granted
hereunder; and

 

                                                                (d)           to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any award granted hereunder, including, but not limited to, any restriction
on any award and/or the Shares relating thereto based on performance and/or such
other factors as the Committee may determine, in its sole discretion, and any
vesting acceleration features based on performance and/or such other factors as
the Committee may determine, in its sole discretion.

 

                The Committee shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable; to interpret the terms and
provisions of the Plan, any award issued thereunder, and any Award Agreements
relating thereto; and to otherwise supervise the administration of the Plan.

                All decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding on all persons, including the Company and
Plan participants.

                Each award granted under the Plan shall be evidenced by, and
subject to terms of, an Award Agreement, in such form as the Committee shall
from time to time approve, which shall be executed by an authorized officer of
the Company and the awardee.  Director Stock Options and Director Restricted
Stock under the Plan shall be evidenced by an Award Agreement, in such form as
the Committee shall from time to time approve, in conformity with the terms and
conditions the Board has specified with respect to such awards and the terms of
Section 6 and the Plan.  The Award Agreement shall contain provisions regarding
(i) the number of Shares subject to the award, (ii) the exercise price per
Share, if any, of the award and the means of payment therefor, (iii) the term of
the award, and (iv) such other terms and conditions not inconsistent with the
Plan as may be determined from time to time by the Committee.  A prospective
awardee shall not have any rights with respect to any such award, unless and
until such awardee has executed an Award Agreement evidencing the award, has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the then applicable terms and conditions.

SECTION 3.  Shares Subject to Plan.

 

                Subject to adjustment as provided in this Section 3, the total
number of Shares reserved and available for issuance in connection with awards
under the Plan shall not exceed 30,000,000 Shares.  In no event shall more than
such maximum number of Shares be issued pursuant to Incentive Stock Options.

                If any Shares subject to any award granted pursuant to the Plan
are forfeited or such award otherwise terminates, such Shares shall again be
available for distribution in connection with future awards under the Plan.

 

5

--------------------------------------------------------------------------------


 

                In the case of Stock Options exercised with payment in Shares
under a SORP provision, the number of Shares transferred by the optionee in
payment of the exercise price plus the number of Shares withheld to cover income
and employment taxes (plus any selling commissions) on such exercise will be
netted against the number of Shares issued to the optionee in the exercise, and
only the net number of Shares shall be charged against the 30,000,000 share
limitation set forth above.

                In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Shares, an equitable substitution or adjustment shall be made in
(i) the aggregate number of Shares reserved for issuance under the Plan,
(ii) the number and exercise price of Shares subject to outstanding Stock
Options granted under the Plan, (iii) the number of Shares subject to Restricted
Stock or Deferred Stock awards granted under the Plan, (iv) the aggregate number
of Shares available for issuance as Incentive Stock Options, (v) the aggregate
number of Shares available for issuance to any participant pursuant to
Section 4A(a), and (vi) the number and exercise price, if any, of Shares subject
to Director Stock Option and Director Restricted Stock awards to be granted each
year pursuant to Section 6, as may be determined to be appropriate by the
Committee, in its sole discretion, provided that the number of Shares subject to
any award shall always be a whole number. Such adjusted number and exercise
price of Shares shall also be used to determine the amount payable by the
Company upon the exercise of any Stock Appreciation Right associated with any
Stock Option.

SECTION 4.  Eligibility.

 

                                                                (a)          
Consultants and Employees.  Consultants, officers and other key employees of the
Company, its Subsidiaries or its Affiliates who are responsible for or
contribute to the management, growth and/or profitability of the business of the
Company, its Subsidiaries, or its Affiliates are eligible to be granted Stock
Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock.  Only
employees of the Company and its Subsidiaries are eligible to be granted
Incentive Stock Options.  Except as provided in Section 6, Plan participants
shall be selected from time to time by the Committee, in its sole discretion,
from among those eligible, and the Committee shall determine, in its sole
discretion and subject to Section 4A(a), the number of Shares covered by each
award.

 

                                                                (b)          
Outside Directors.  Each Outside Director is eligible to receive Director Stock
Option and/or Director Restricted Stock awards pursuant to Section 6.

 

SECTION 4A.  Performance Awards and Award Limit.

 

                                                                (a)          
Individual Award Limitations.  The Committee may grant awards to a Covered
Employee that are either Performance Awards or not Performance Awards.  In any
calendar year during any part of which the Plan is in effect, a participant
(whether or not a Covered Employee) may not be granted awards under the Plan
(Performance Awards or otherwise) that have, in the aggregate, more than
3,750,000 “points,” with each Stock Appreciation Right and Stock Option having
one “point” for each Share granted with respect thereto, and each Restricted
Stock and Deferred Stock award having three “points” with respect to each Share
granted with respect thereto.  For illustrative

 

6

--------------------------------------------------------------------------------


 

purposes, a grant of a Stock Option for 10 Shares has 10 “points,” and a grant
of 10 Shares of Restricted Stock has 30 “points.”  If an award is canceled, such
award continues to be counted against the maximum number of Shares for which
awards may be granted to the participant under the Plan, as set forth in this
Section 4A(a).

 

                                                                (b)          
Performance Goals for Performance Awards.  Each Performance Award shall be
structured so as to qualify as “performance-based compensation” under
Section 162(m)(4)(C) of the Code, as described below.

 

                                                                                               
                                (i)            SAR/Option Performance Awards. 
The exercise price (in the case of a Stock Option) or the base price (in the
case of a Stock Appreciation Right) of a SAR/Option Performance Award shall not
be less than 100% of the Fair Market Value of the Shares on the date of grant of
such SAR/Option Performance Award.

 

                                                                                               
                                (ii)           Stock Performance Awards.  The
grant, vesting and/or settlement of a Stock Performance Award shall be
contingent upon achievement of pre-established performance goals and other terms
set forth in this Section 4A(b)(ii).

 

                                                                                                                                               
                                                (A)          Performance Goals
Generally.  The performance goals for such Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each such criteria, as specified by the Committee consistent with
this Section 4A(b)(ii).  Performance goals shall be objective and shall
otherwise meet the requirements of Section 162(m) of the Code, including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of such performance goals being “substantially
uncertain.”  The Committee may condition the grant, vesting, exercise and/or
settlement of any Performance Award upon achievement of any one or more
performance goals.  Performance goals may differ for Performance Awards granted
to any one awardee or to different awardees.

 

                                                                                                                                               
                                                (B)           Business
Criteria.  One or more of the following business criteria (including or
excluding extraordinary and/or non-recurring items to be determined by the
Committee in advance) for the Company, on a consolidated basis, and/or for
specified Subsidiaries or business or geographical units of the Company (except
with respect to the total stockholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for Performance
Awards:  (1) earnings per share; (2) increase in revenues; (3) increase in cash
flow; (4) increase in cash flow return; (5) return on net assets; (6) return on
assets; (7) return on investment; (8) return on capital; (9) return on equity;
(10) economic value added; (11) operating margin; (12) contribution margin;
(13) net income; (14) pre-tax earnings; (15) pre-tax earnings before interest,
depreciation and amortization; (16) pre-tax operating

 

7

--------------------------------------------------------------------------------


 

earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (17) operating income; (18) total stockholder
return; (19) debt reduction; and (20) any of the above goals determined on an
absolute or relative basis, or as adjusted in any manner which may be determined
in the discretion of the Committee, or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500 Stock Index or a group of competitor
companies, including the group selected by the Company for purposes of the stock
performance graph contained in the proxy statement for the Company’s most recent
annual meeting of stockholders.

 

                                                                                                                                               
                                                (C)           Performance
Period; Timing for Establishing Performance Goals.  Achievement of performance
goals shall be measured over a performance period of up to ten years, as
specified by the Committee.  Performance goals shall be established not later
than 90 days (or, for performance periods of less than 1 year, the passage of
25% of the performance period) after the beginning of any performance period
applicable to such Performance Award, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code.

 

                                                                                                                                               
                                                (D)          Settlement of
Performance Awards; Other Terms.  After the end of each performance period, the
Committee shall determine the amount, if any, of such Performance Award payable
to a Covered Employee.  Settlement of such Performance Awards shall be in cash,
Shares, or other awards or property, as determined in the sole discretion of the
Committee.  The Committee may, in its discretion, reduce the amount of any
Performance Award to be settled upon achievement of the associated performance
goal or goals, but may not exercise discretion to increase any such amount
payable to a Covered Employee with respect to such Performance Award.

 

                                                                (c)          
General.  The Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of a Performance Award that
is not mandatory under the Plan; provided, however, that notwithstanding any
other provision of the Plan, the Committee shall not have any discretion to
accelerate, waive or modify any term or condition of an award that is intended
to qualify as “performance-based compensation” for purposes of Section 162(m) of
the Code if such discretion would cause such Performance Award not to so
qualify.

 

                                                                (d)          
Written Determinations.  The Committee may not delegate any responsibility
relating to Performance Awards.  All determinations by the Committee as to the
establishment of performance goals, the amount of any potential individual
Performance Award, and the achievement of performance goals relating to Stock
Performance Awards shall be made in writing in the case of any award intended to
qualify

 

8

--------------------------------------------------------------------------------


 

as “performance-based compensation” under Section 162(m) of the Code.  The
determination as to whether any performance goal, with respect to any
Performance Award, has been satisfied shall be made prior to the payment of any
compensation relating to a Performance Award.

 

                                                                (e)          
Performance Awards under Section 162(m) of the Code.  It is the intent of the
Company that Performance Awards granted to persons who are or likely will become
“covered employees” within the meaning of Section 162(m) of the Code shall
constitute “performance-based compensation” within such Section of the Code. 
Accordingly, the terms of this Section 4A, including the definitions of “Covered
Employee” and other terms used herein, shall be interpreted in a manner
consistent with Section 162(m) of the Code.  If any provision of the Plan as in
effect on the date of adoption thereof or as of the date of any Award Agreements
relating to Performance Awards intended to comply with Section 162(m) of the
Code does not comply or is inconsistent with the requirements of such Section of
the Code, then such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.

 

                                                                (f)           
Conflicts Among Plan Provisions.  To the extent this Section 4A conflicts with
any other provision of the Plan, this Section 4A shall control.

 

SECTION 5.  Stock Options for Consultants and Employees.

 

                Stock Options may be granted either alone or in addition to
other awards granted under the Plan. Any Stock Option granted under the Plan
shall be in such form as the Committee may from time to time approve, and the
provisions thereof need not be the same with respect to each optionee.

                The Committee shall have the authority to grant any consultant,
officer or key employee Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options (in each case with or without Stock Appreciation
Rights), except that Incentive Stock Options may only be granted to employees of
the Company or a Subsidiary.

                Stock Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

                                                                (a)          
Exercise Price.  The exercise price per Share of any Stock Option shall be
determined by the Committee at the time of grant but shall not be less than 100%
of the Fair Market Value of the Shares on the date of grant, and shall be
indicated in the Award Agreement.

 

                                                                (b)          
Option Term.  The term of each Stock Option shall be fixed by the Committee, but
no Incentive Stock Option shall be exercisable more than ten years after the
date such Incentive Stock Option is granted.

 

9

--------------------------------------------------------------------------------


 

                                                                (c)          
Exercisability.  Subject to Section 5(l) with respect to Incentive Stock
Options, Stock Options shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee; provided,
however, that except as provided in Sections 5(f), 5(g), 5(h) or 11, no Stock
Option shall be exercisable prior to six months from the date of grant. 
Notwithstanding the limitations set forth in the preceding sentence, the
Committee may accelerate the exercisability of any Stock Option, at any time in
whole or in part, based on performance and/or such other factors as the
Committee may determine in its sole discretion.

 

                                                                (d)          
Exercise of Stock Options.  A Stock Option, or portion thereof, may be exercised
in whole or in part only with respect to whole Shares.  Stock Options may be
exercised in whole or in part at any time during the exercise period by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the exercise price, in cash, by
check or such other instrument as may be acceptable to the Committee (including
instruments providing for “cashless exercise”).  To the extent provided by the
Committee, payment in full or in part may also be made in the form of
unrestricted Shares already owned by the optionee (based on the Fair Market
Value of the Shares on the date the Stock Option is exercised).  An optionee
shall have rights to dividends and other stockholder rights with respect to
Shares subject to a Stock Option only after the optionee has given written
notice of exercise and has paid in full for such Shares.

 

                                                                (e)          
Transferability of Options.  A Non-Qualified Stock Option Award Agreement may
permit an optionee to transfer such Stock Option to members of his or her
Immediate Family, to one or more trusts for the benefit of such Immediate Family
members, or to one or more partnerships where such Immediate Family members are
the only partners if (i) the Award Agreement setting forth such Stock Option
expressly provides for the transfer thereof with the express written consent of
the Committee, and (ii) the optionee does not receive any consideration in any
form whatsoever for such transfer.  Any Non-Qualified Stock Option so
transferred shall continue to be subject to the same terms and conditions in the
hands of the transferee as were applicable to such Stock Option immediately
prior to the transfer thereof.  Any Non-Qualified Stock Option (A) not granted
pursuant to an Award Agreement expressly allowing the transfer of such Stock
Option, or (B) that the Award Agreement for which has not been amended expressly
to permit its transfer shall not be transferable by the optionee other than by
will or by the laws of descent and distribution.  No Incentive Stock Option
shall be transferable by the optionee otherwise than by will or by the laws of
descent and distribution, and all Incentive Stock Options shall be exercisable,
during the optionee’s lifetime, only by the optionee.

 

                                                                (f)           
Termination by Death.  Unless otherwise determined by the Committee, if an
optionee’s employment with the Company, any Subsidiary, or any Affiliate
terminates by reason of death, any Stock Option held by such optionee shall
become immediately exercisable, and thereupon (or if an optionee dies following
termination of employment by reason of Disability or Early or Normal
Retirement), such Stock Option may thereafter be exercised by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee during the period ending on the first anniversary of the optionee’s
death.

 

10

--------------------------------------------------------------------------------


 

                                                                (g)          
Termination by Reason of Disability.  Unless otherwise determined by the
Committee, if an optionee’s employment with the Company, any Subsidiary or any
Affiliate terminates by reason of Disability, any Stock Option held by such
optionee shall be immediately exercisable and may thereafter be exercised during
the period ending on the expiration of the stated term of such Stock Option. In
the event of termination of employment by reason of Disability, any Incentive
Stock Option exercised after the expiration of the exercise periods that apply
for purposes of Section 422 of the Code will thereafter be treated as a
Non-Qualified Stock Option.

 

                                                                (h)          
Termination by Reason of Retirement.  Unless otherwise determined by the
Committee, if an optionee’s employment with the Company, any Subsidiary or any
Affiliate terminates by reason of (i) Normal Retirement, any Stock Option held
by such optionee shall become immediately exercisable and shall expire at the
end of the stated term of such Stock Option, or (ii) Early Retirement, any Stock
Option held by such optionee shall terminate three years from the date of such
Early Retirement or upon the expiration of the stated term of the Stock Option,
whichever is earlier.  In the event of Early Retirement, there shall be no
acceleration of vesting of the Stock Option, unless otherwise determined by the
Committee at or after grant, and such Stock Option may only be exercised to the
extent it is or has become exercisable prior to termination of the Stock
Option.  In the event of termination of employment by reason of Normal or Early
Retirement, any Incentive Stock Option exercised after the exercise periods that
apply for purposes of Section 422 of the Code will thereafter be treated as a
Non-Qualified Stock Option.

 

                                                                (i)           
Termination for Cause.  If the optionee’s employment with the Company, any
Subsidiary or any Affiliate is terminated for Cause, any Stock Option held by
such optionee shall immediately be terminated upon the giving of notice of
termination of employment.

 

                                                                (j)           
Other Termination.  Unless otherwise determined by the Committee, if the
optionee’s employment with the Company, any Subsidiary or any Affiliate is
(i) involuntarily terminated by the optionee’s employer without Cause, any Stock
Option held by such optionee shall terminate three months from the date of
termination of employment or upon the expiration of the stated term of the Stock
Option, whichever is earlier, or (ii) voluntarily terminated for any reason, any
Stock Option held by such optionee shall terminate one month from the date of
termination of employment or upon the expiration of the stated term of the Stock
Option, whichever is earlier.  In either event, there shall be no acceleration
of vesting of the Stock Option unless otherwise determined by the Committee and
such Stock Option may only be exercised to the extent it is or has become
exercisable prior to termination of the Stock Option.

 

                                                                (k)          
Termination upon Change of Control.  Notwithstanding the provisions of
Section 5(j), but subject to Section 11, if the optionee’s employment with the
Company, any Subsidiary or any Affiliate is involuntarily terminated by the
optionee’s employer without Cause by reason of, or within three months after, a
Change of Control, any Stock Option held by such optionee shall terminate six
months and one day after such Change of Control.

 

11

--------------------------------------------------------------------------------


 

                                                                (l)           
Limit on Value of Incentive Stock Options First Exercisable Annually.  The
aggregate Fair Market Value (determined at the time of grant) of Incentive Stock
Options that are exercisable for the first time by an optionee during any single
calendar year under the Plan (and/or any other stock option plans of the
Company, any Subsidiary or any Affiliate) shall not exceed $100,000.
Notwithstanding the preceding sentence, the exercisability of Incentive Stock
Options may be accelerated by the Committee and shall be accelerated as provided
for in Sections 5(f), 5(g), 5(h), and 11, in which case Incentive Stock Options
that exceed such $100,000 limit shall be treated as Non-Qualified Stock Options.
For this purpose, Incentive Stock Options granted earliest shall be applied
first to the $100,000 limit. In the event that only a portion of the Incentive
Stock Options granted at the same time can be applied to the $100,000 limit, the
Company shall issue separate stock certificates for such number of Shares as
does not exceed the $100,000 limit, and shall designate such Shares as
“Incentive Stock Option Stock” in its stock transfer records.

 

                                                                (m)          For
purposes of the Plan, all references to termination of employment shall be
construed to mean termination of all employment and consultancy relationships
with the Company and its Subsidiaries and Affiliates; provided, however, that
nothing in the Plan shall be construed to create or continue a common law
employment relationship with any individual characterized by the Company, a
Subsidiary or an Affiliate as an independent contractor or consultant.

 

                                                                (n)          
The Committee, in its discretion, may include in any Non-Qualified Stock Option
Award Agreement, a “stock option restoration program” (“SORP”) provision. Such
provision shall provide, without limitation, that, if payment on exercise of a
Non-Qualified Stock Option is made in the form of Shares, and the exercise
occurs on the Annual SORP Exercise Date, an additional Non-Qualified Stock
Option to purchase Shares (a “SORP Option”) will automatically be granted to the
optionee effective as of the Annual SORP Exercise Date.  A SORP Option shall
(i) have an exercise price equal to 100% of the Fair Market Value of the Shares
on the Annual SORP Exercise Date, (ii) have a term equal to that of the
originally exercised Non-Qualified Stock Option giving rise to the SORP Option,
not to exceed a maximum term of 10 years and two days from the issuance date of
the SORP Option (subject to any forfeiture provision or shorter limitation on
exercise required under the Plan), (iii) have an initial vesting date no earlier
than six months after the date of its issuance, and (iv) cover a number of
Shares equal to the number of Shares used to pay the exercise price of the
originally exercised Non-Qualified Stock Option, plus the number of Shares (if
any) withheld or sold to cover income and employment taxes (plus any selling
commissions) with respect to such original exercise.  “Annual SORP Exercise
Date” shall mean August 1, or if August 1 is not a Business Day, “Annual SORP
Exercise Date” shall mean the next succeeding Business Day. Notwithstanding the
foregoing, the Committee may delay the Annual SORP Exercise Date to the extent
it determines necessary to comply with regulatory or administrative
requirements.

 

SECTION 6.  Director Stock Options and Director Restricted Stock.

 

                                                                (a)          
Awards.  Except to the extent otherwise provided in this Section 6 and
Section 11, all terms and conditions of Director Stock Option and Director
Restricted

 

12

--------------------------------------------------------------------------------


 

Stock awards shall be established by the Board in its sole discretion including,
without limitation, the nontransferability thereof and the time or times within
which such Restricted Stock may be subject to forfeiture.  Director Stock
Options awarded under the Plan shall be Non-Qualified Stock Options.  Director
Restricted Stock shall be subject to the provisions of Sections 8(b) and 8(c).

 

                                                                                               
                                (i)            Formula-based Director Stock
Options and Director Restricted Stock.  For each calendar year, either
(A) Director Stock Options for 4,500 Shares, or (B) an award of 1,500 Shares of
Director Restricted Stock shall be automatically granted to each Outside
Director on the first Business Day of each calendar year.  The determination as
to whether an award is made pursuant to clause (A) or (B) of this Section
6(a)(i) shall be made in the sole discretion of the Board.  The exercise price
per Share of any Director Stock Option granted pursuant to this Section 6(a)(i)
shall be 100% of the Fair Market Value per Share on the date of grant.  Subject
to Sections 6(d) and 11, (1) Director Stock Options granted pursuant to this
Section 6(a)(i) shall become exercisable six months from the date of grant for a
term of ten years and two days from the date of grant, and (2) the price, if
any, to be paid, and the time or times within which Director Restricted Stock
may be subject to forfeiture, or may be nontransferable, will be determined by
the Board in its sole discretion.

 

                                                                                               
                                (ii)           Non-Formula Based Director Stock
Options and Director Restricted Stock.  In its sole discretion, the Board may,
from time to time, award Director Stock Options and/or Director Restricted Stock
on a non-formula basis to individual Outside Directors as it shall select. 
Director Stock Options or Director Restricted Stock granted pursuant to this
Section 6(a)(ii) may be awarded at such times and for such number of Shares as
the Board in its sole discretion determines.  The exercise price of such
Director Stock Options shall be 100% of the Fair Market Value of the Shares on
the date of grant.  Director Stock Options granted pursuant to this Section
6(a)(ii) shall become first exercisable and have a term as determined by the
Board in its sole discretion; provided, however, that subject to Sections 6(d)
and 11, no Director Stock Option shall be first exercisable until six months
from the date of grant.  Subject to Sections 6(d) and 11, the price, if any, to
be paid, and the time or times within which Director Restricted Stock may be
subject to forfeiture, or may be nontransferable, will be determined by the
Board in its sole discretion.

 

                                                                (b)          
Exercise of Director Stock Options.  Any Director Stock Option, or portion
thereof, granted pursuant to the Plan may be exercised in whole or in part only
with respect to whole Shares.  Director Stock Options may be exercised in whole
or in part at any time during the exercise period by giving written notice of
exercise to the Company specifying the number of Shares to be purchased,
accompanied by payment in full of the exercise price, in cash, by check or such
other instrument as may be acceptable to the Committee (including instruments
providing for “cashless exercise”).  As determined by the Committee, in its sole
discretion, payment in full or in part may also be made in the form of
unrestricted Shares already owned by the optionee (based on the Fair

 

13

--------------------------------------------------------------------------------


 

Market Value of the Shares on the date the Director Stock Option is exercised). 
An optionee shall have rights to dividends and other stockholder rights with
respect to Shares subject to a Director Stock Option only after the optionee has
given written notice of exercise and has paid in full for such Shares.

 

                                                                (c)          
Transferability.  No Director Stock Option shall be transferable by the optionee
other than by will or by the laws of descent and distribution, and all Director
Stock Options shall be exercisable, during the optionee’s lifetime, only by the
optionee; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes, in its sole discretion, that such
transferability (i) does not result in accelerated taxation, and (ii) is
otherwise appropriate and desirable, taking into account any factors considered
relevant by the Committee, including, without limitation, any state or Federal
securities laws applicable to transferable options.

 

                                                                (d)          
Termination of Service.  Upon an optionee’s termination of status as an Outside
Director for any reason, any Director Stock Options held by such optionee shall
become immediately exercisable and may thereafter be exercised during the period
ending on the expiration of the stated term of such Director Stock Option or,
upon such optionee’s death, during the period ending on the first anniversary
thereof.  Notwithstanding the foregoing sentence, but subject to Section 11, if
the optionee’s status as an Outside Director terminates by reason of or within
three months after a Change of Control, each Director Stock Option held by such
optionee shall terminate upon the latest of (i) six months and one day after the
Change in Control, or (ii) the expiration of the stated term of such Director
Stock Option.  Upon the termination of an awardee’s status as an Outside
Director by reason of death or Disability, all restrictions, including
restrictions regarding forfeiture and nontransferability, placed upon any
Director Restricted Stock held by such awardee shall immediately lapse and such
shares shall be deemed fully vested and nonforfeitable.  Upon the termination of
an awardee’s status as an Outside Director for any reason other than death or
Disability, all Shares of Director Restricted Stock granted pursuant to this
Section 6 still subject to restriction shall be forfeited by such Outside
Director, and the Outside Director shall only receive the amount, if any, paid
by the Outside Director for such forfeited Director Restricted Stock.

 

SECTION 7.  Stock Appreciation Rights.

 

                                                                (a)          
Grant and Exercise.  Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan. In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of the grant of such Stock
Option.

 

                                                                A Stock
Appreciation Right, or applicable portion thereof, granted with respect to a
given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Stock Option shall only be reduced if

 

14

--------------------------------------------------------------------------------


 

and to the extent that the number of Shares covered by the exercise or
termination of the related Stock Option exceeds the number of Shares not covered
by the Stock Appreciation Right.

 

                                                                A Stock
Appreciation Right may be exercised by an optionee in accordance with
Section 7(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the optionee shall be entitled to
receive an amount determined in the manner prescribed in Section 7(b).  Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

                                                                (b)          
Terms and Conditions.  Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, including the following:

 

                                                                                               
                                (i)            Stock Appreciation Rights shall
be exercisable only at such time or times and to the extent that the related
Stock Options shall be exercisable in accordance with the provisions of
Section 5 and this Section 7; provided, however, that any Stock Appreciation
Right granted subsequent to the grant of the related Stock Option shall not be
exercisable during the first six months of the term of the Stock Appreciation
Right, except that this additional limitation shall not apply in the event of
death or Disability of the optionee prior to the expiration of the six-month
period.

 

                                                                                               
                                (ii)           Upon the exercise of a Stock
Appreciation Right, an optionee shall be entitled to receive up to, but not more
than, an amount in cash or Shares equal in value to the excess of the Fair
Market Value of one Share over the exercise price per Share specified in the
related Stock Option Award Agreement multiplied by the number of Shares with
respect to which the Stock Appreciation Right shall have been exercised, with
the Committee having the right to determine the form of payment.

 

                                                                                               
                                (iii)          Stock Appreciation Rights shall
be transferable only when and to the extent that the underlying Stock Option
would be transferable under Section 5(e) of the Plan.

 

                                                                                               
                                (iv)          Upon the exercise of a Stock
Appreciation Right, the related Stock Option or part thereof shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 on
the number of Shares to be issued under the Plan.

 

                                                                                               
                                (v)           A Stock Appreciation Right granted
in connection with an Incentive Stock Option may be exercised only if and when
the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the exercise price of such Incentive Stock Option.

 

15

--------------------------------------------------------------------------------


 

                                                                                               
                                (vi)          In its sole discretion, the
Committee may provide, at the time of grant of a Stock Appreciation Right, that
such Stock Appreciation Right can be exercised only in the event of a Change of
Control and/or a Potential Change of Control and that upon such event, the
amount to be paid upon the exercise of a Stock Appreciation Right shall be based
on the Change of Control Price.

 

SECTION 8.  Restricted Stock.

 

                                                                (a)          
Administration.  Shares of Restricted Stock may be granted either alone or in
addition to other awards granted under the Plan.  Any Restricted Stock award
granted under the Plan shall be in such form as the Committee may from time to
time approve, and the provisions thereof need not be the same with respect to
each awardee.  The Committee shall determine the consultants, officers, and key
employees of the Company and its Subsidiaries and Affiliates to whom, and the
time or times at which, Restricted Stock will be awarded; the number of Shares
of Restricted Stock to be awarded to any awardee; the price, if any, to be paid
by the awardee; the time or times within which such awards may be subject to
forfeiture and nontransferability; and all other terms and conditions of the
awards (subject to this Section 8 and Section 11). The Committee may also
condition the grant and/or vesting of Restricted Stock upon the attainment of
one or more specified performance goals, or such other criteria as the Committee
may determine, in its sole discretion.

 

                                                                (b)          
Restrictions and Conditions.  Shares of Restricted Stock awarded shall be
subject to the following restrictions and conditions:

 

                                                                                               
                                (i)            Subject to the provisions of the
Plan and the applicable Award Agreement, during such period as may be set by the
Committee commencing on the grant date, Restricted Stock awarded pursuant to the
Plan shall not be sold, assigned, transferred, pledged or otherwise encumbered. 
The Committee may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, before or after the awardee’s termination of employment, based
on performance and/or such other factors as the Committee may determine, in its
sole discretion.

 

                                                                                               
                                (ii)           Except as provided in clause (i)
above, the awardee shall have, with respect to the Shares of Restricted Stock,
all of the rights of a stockholder of the Company, including the right to
receive any dividends. Dividends paid in stock of the Company or stock received
in connection with a stock split with respect to Restricted Stock shall be
subject to the same restrictions as on such Restricted Stock.  Certificates, if
issued, for unrestricted Shares, shall be delivered to the awardee promptly
after, and only after, the period of forfeiture shall expire without forfeiture
with respect to such Shares of Restricted Stock.

 

                                                                (c)          
Book-Entry Accounts; Certificates for Restricted Stock.  An account for each
awardee shall be opened with the Company’s transfer agent or such other
administrator designated by the Committee for the deposit of the Shares of
Restricted Stock subject to the

 

16

--------------------------------------------------------------------------------


 

award, or, in the sole discretion of the Committee, each awardee may be issued a
stock certificate registered in the name of the awardee evidencing such Shares
of Restricted Stock. The Committee shall specify that any such certificate bear
a legend, as provided in clause (i) below, and/or be held in custody by the
Company, as provided in clause (ii) below.

 

                                                                                               
                                (i)            Any certificate evidencing
Restricted Stock shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, substantially
in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as Amended and
Restated (the “Plan”) and a Restricted Stock Award Agreement entered into
between the registered owner and Waddell & Reed Financial, Inc. (the
“Agreement”).  Copies of the Plan and Agreement are on file in the offices of
Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202.”

 

                                                                                               
                                (ii)           The Committee shall require that
stock certificates evidencing such Restricted Stock be held in custody by the
Company or the transfer agent or such other administrator designated by the
Committee until the restrictions thereon shall have lapsed, and that, as a
condition of any Restricted Stock award, the awardee shall have delivered to the
Company a stock power, endorsed in blank, relating to the Shares covered by such
award.

 

                                                                (d)          
Termination.  Subject to the provisions of the Award Agreement and this
Section 8, upon termination of employment by reason of death or Disability, the
restrictions upon any Restricted Stock granted pursuant to Section 8(a) held by
the awardee shall immediately lapse and such shares shall become fully vested
and nonforfeitable.  Upon termination of employment for any reason other than
death or Disability, all Shares of Restricted Stock granted pursuant to Section
8(a) still subject to restriction shall be forfeited by the awardee, and the
awardee shall only receive the amount, if any, paid by the awardee for such
forfeited Restricted Stock.

 

SECTION 9.  Deferred Stock Awards.

 

                                                                (a)          
Administration.  Deferred Stock may be granted either alone or in addition to
other awards granted under the Plan.  Any Deferred Stock granted under the Plan
shall be in such form as the Committee may from time to time approve, and the
provisions thereof need not be the same with respect to each awardee.  The
Committee shall determine the consultants, officers and key employees of the
Company, its Subsidiaries or Affiliates to whom, and the time or times at which,
Deferred Stock shall be awarded; the number of Shares of Deferred Stock to be
awarded to any awardee; the Deferral Period during which, and the conditions
under which, receipt of the Shares will be deferred; and all other terms and
conditions of the award (subject to this Section 9 and Section 11).  The
Committee may also condition the grant and/or vesting of Deferred Stock upon the
attainment of specified

 

17

--------------------------------------------------------------------------------


 

performance goals, or such other criteria as the Committee shall determine, in
its sole discretion.

 

                                                                (b)          
Terms and Conditions.  Shares of Deferred Stock awarded pursuant to this
Section 9 shall be subject to the following terms and conditions:

 

                                                                                               
                                (i)            Subject to the provisions of the
Plan and the applicable Award Agreement, during the Deferral Period, Deferred
Stock awarded pursuant to the Plan may not be sold, assigned, transferred,
pledged or otherwise encumbered.  At the expiration of the Deferral Period,
stock certificates shall be delivered to the awardee, or his legal
representative, in a number equal to the Shares covered by the Deferred Stock
award.

 

                                                                                               
                                (ii)           At the time of the award, the
Committee may, in its sole discretion, determine that amounts equal to any
dividends declared during the Deferral Period with respect to the number of
Shares covered by a Deferred Stock award will be paid to the awardee currently,
deferred and deemed to be reinvested, or that such awardee has no rights with
respect thereto.

 

                                                                                               
                                (iii)          Subject to the provisions of the
applicable Award Agreement and this Section 9, upon termination of employment
for any reason during the Deferral Period, the Deferred Stock held by such
awardee shall be forfeited by the awardee.

 

                                                                                               
                                (iv)          Based on performance and/or such
other criteria as the Committee may determine, the Committee may, at or after
grant (including after the awardee’s termination of employment), accelerate the
vesting of all or any part of any Deferred Stock award and/or waive the deferral
limitations for all or any part of such award.

 

SECTION 10.  Amendments and Termination.

 

                The Board may amend, alter, or discontinue the Plan, but no such
amendment, alteration, or discontinuation shall be made which would impair the
right of an optionee or awardee under a Stock Option, Director Stock Option,
Stock Appreciation Right, Restricted Stock, Director Restricted Stock or
Deferred Stock award granted prior thereto, without the optionee’s or awardee’s
consent.

                Amendments may be made without stockholder approval except as
required to satisfy Sections 162(m) and 422 of the Code, stock exchange listing
requirements, or other applicable law or regulatory requirements.

                The Committee may amend the terms of any Stock Option, Stock
Appreciation Right, Restricted Stock or Deferred Stock award granted, and the
Board may amend the terms of any Director Stock Option or Director Restricted
Stock award, prospectively or retroactively, but no such amendment shall be made
which would impair the rights of an optionee or awardee without the optionee’s
or awardee’s consent.

 

18

--------------------------------------------------------------------------------


 

SECTION 11.  Change of Control.

 

                The following acceleration and valuation provisions shall apply
in the event of a Change of Control or Potential Change of Control:

                                                                (a)           In
the event of (1) a Change of Control, unless otherwise determined by the
Committee in writing at or after grant, but prior to the occurrence of such
Change of Control, or (2) a Potential Change of Control, only if and to the
extent so determined by the Committee in writing at or after grant (subject to
any right of approval expressly reserved by the Committee at the time of such
determination):

 

                                                                                               
                                (i)            any Stock Appreciation Rights,
Stock Options and Director Stock Options awarded under the Plan not previously
exercisable and vested shall become fully exercisable and vested;

 

                                                                                               
                                (ii)           the restrictions and deferral
limitations applicable to any Restricted Stock, Director Restricted Stock and
Deferred Stock awards under the Plan shall lapse and such Shares and awards
shall be deemed fully vested and nonforfeitable; and

 

                                                                                               
                                (iii)          the value of all outstanding
Stock Option, Director Stock Option, Stock Appreciation Right, Restricted Stock,
Director Restricted Stock and Deferred Stock awards, shall, to the extent
determined by the Committee at or after grant, be settled on the basis of the
Change of Control Price as of the date the Change of Control occurs or Potential
Change of Control is determined to have occurred, or such other date as the
Committee may determine prior to the Change of Control or Potential Change of
Control. In the sole discretion of the Committee, such settlements may be made
in cash, stock or other property, or any combination thereof; provided, however,
to the extent any such settlement is made in Shares, such Shares will be deemed
to have been distributed under the Plan.

 

                                                                (b)           A
“Change of Control” means the occurrence of any of the following:

 

                                                                                               
                                (i)            when any “person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act (other than the Company
or a Subsidiary or any Company employee benefit plan), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities;

 

                                                                                               
                                (ii)           the effective date of any
transaction or event relating to the Company required to be described pursuant
to the requirements of Item 6(e) of Schedule 14A of the Exchange Act;

 

19

--------------------------------------------------------------------------------


 

                                                                                               
                                (iii)          when, during any period of two
consecutive years during the existence of the Plan, the individuals who, at the
beginning of such period, constitute the Board cease, for any reason other than
death, to constitute at least a majority thereof, unless each director who was
not a director at the beginning of such period was elected by, or on the
recommendation of, at least two-thirds of the directors at the beginning of such
period; or

 

                                                                                               
                                (iv)          the effective date of a
transaction requiring stockholder approval for the acquisition of the Company by
an entity other than the Company or a Subsidiary through purchase of assets, or
by merger, or otherwise.

 

                                                                (c)           A
“Potential Change of Control” means the occurrence of any of the following:

 

                                                                                               
                                (i)            the entering into of an agreement
by the Company, the consummation of which would result in a Change of Control;
or

 

                                                                                               
                                (ii)           the acquisition of beneficial
ownership, directly or indirectly, by any entity, person or group (other than
the Company or a Subsidiary or any Company employee benefit plan) of securities
of the Company representing 5% or more of the combined voting power of the
Company’s then outstanding securities and the adoption by the Board of Directors
of a resolution to the effect that a Potential Change of Control of the Company
has occurred for purposes of the Plan.

 

                                                                (d)          
“Change of Control Price” means the highest price per Share paid in any
transaction reported on the New York Stock Exchange or other national securities
exchange or over-the-counter market on which the Shares are then traded, or paid
or offered in any transaction related to a potential or actual Change of Control
at any time during the preceding 60-day period as determined by the Committee,
except that (i) in the case of Incentive Stock Options and Stock Appreciation
Rights relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the Committee elects to settle such
Incentive Stock Options, and (ii) in the case of Director Stock Options and
Director Restricted Stock, the 60-day period shall be the period immediately
prior to a potential or actual Change of Control.

 

SECTION 12.  Limitations on Payments.

 

                                                                (a)          
Notwithstanding any other provision of the Plan or any other agreement,
arrangement or plan, in no event shall the Company pay or be obligated to pay
any participant an amount which would be an Excess Parachute Payment, except as
provided in Section 12(f) and except as the Committee specifically provides
otherwise in the participant’s Award Agreement.  For purposes of the Plan, the
term “Excess Parachute Payment” shall mean any payment or any portion thereof
which would be an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code, and would result in the imposition of an excise
tax under Section 4999 of the Code, in the opinion of tax counsel selected by
the Company (“Tax Counsel”).  In the event it is determined that an

 

20

--------------------------------------------------------------------------------


 

Excess Parachute Payment would result if the full acceleration of vesting and
exercisability provided in Section 11 were made (when added to any other
payments or benefits contingent on a change of control under any other
agreement, arrangement or plan), the payments due under Section 11(a) shall be
reduced to the minimum extent necessary to prevent an Excess Parachute Payment;
then, if necessary to prevent an Excess Parachute Payment, benefits or payments
under any other plan, agreement or arrangement shall be reduced. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service administrative appeals proceeding that, notwithstanding the good faith
of the participant and the Company in applying the terms of this Section 12(a),
a payment (or portion thereof) made is an Excess Parachute Payment, then, the
Company shall pay to the participant an additional amount in cash (a “Gross-Up
Payment”) equal to the amount necessary to cause the amount of the aggregate
after-tax compensation and benefits received by the participant hereunder (after
payment of the excise tax under Section 4999 of the Code with respect to any
Excess Parachute Payment, and any state and Federal income taxes with respect to
the Gross-Up Payment) to be equal to the aggregate after-tax compensation and
benefits the participant would have received as if Sections 280G and 4999 of the
Code had not been enacted.

 

                                                                (b)          
Subject to the provisions of Section 12(c), the amount of any Gross-Up Payment
and the assumptions to be utilized in arriving at such amount shall be
determined by a nationally recognized certified public accounting firm
designated by the Company (the “Accounting Firm”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to Section 12(a), shall be paid by the Company to the
participant within five Business Days after the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the participant.

 

                                                                (c)           A
participant shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given no later than ten Business
Days after the participant is informed in writing of such claim and shall
apprise the Company of the nature of the claim and the date of requested
payment.  A participant shall not pay the claim prior to the expiration of the
30-day period following the date on which it gives notice to the Company. If the
Company notifies such participant in writing prior to the expiration of the
30-day period that it desires to contest such claim, the participant shall:

 

                                                                                               
                                (i)            provide the Company with any
information reasonably requested by the Company relating to such claim;

 

                                                                                               
                                (ii)           take such action in connection
with contesting such claim as the Company shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such claim by an attorney selected by the Company and reasonably
acceptable to the participant;

 

                                                                                               
                                (iii)          cooperate with the Company in
good faith in order to effectively contest such claim; and

 

21

--------------------------------------------------------------------------------


 

                                                                                               
                                (iv)          permit the Company to participate
in any proceedings relating to such claim.

 

Without limitation on the foregoing provisions of this Section 12(c), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority with respect to
such claim and may, at its sole option, either direct the participant to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the participant agrees to prosecute such contest to a determination before
any administration tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the participant harmless, on an after-tax basis, for
any excise tax or income tax (including interest and penalties with respect
thereto) imposed as a result of the contest; provided, further, that if the
Company directs the participant to pay any claim and sue for a refund, the
Company shall advance the amount of the payment to the participant, on an
interest-free basis, and shall indemnify and hold the participant harmless, on
an after-tax basis, from any excise tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the advance or with
respect to any imputed income with respect to the advance.

 

                                                                (d)           In
the event the Company exhausts its remedies pursuant to Section 12(c) and the
participant thereafter is required to make a payment of any excise tax, the
Accounting Firm shall determine the amount of the Gross-Up Payment required and
such payment shall be promptly paid by the Company to or for the benefit of such
participant.

 

                                                                (e)          
If, after the receipt by the participant of an amount advanced by the Company
pursuant to Section 12(c), the participant becomes entitled to receive any
refund with respect to such claim, the participant shall promptly, after
receiving such refund, pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by the participant of an amount paid by the Company pursuant
to Section 12(c), a determination is made that the participant shall not be
entitled to any refund with respect to such claim and the Company does not
notify the participant in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such payment
shall be forgiven and shall not be required to be repaid and the amount of such
payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

                                                                (f)           
Notwithstanding the foregoing, the limitation set forth in Section 12(a) shall
not apply to a participant if, in the opinion of Tax Counsel or the Accounting
Firm, the total amounts payable to the participant hereunder and under any other
agreement, arrangement or plan as a result of a change of control (calculated
without regard to the limitation of Section 12(a)), reduced by the amount of
excise tax imposed on the participant under Section 4999 of the Code with
respect to all such amounts and reduced by the state and

 

22

--------------------------------------------------------------------------------


 

Federal income taxes on amounts paid in excess of the limitation set forth in
Section 12(a), would exceed such total amounts payable after application of the
limitation of Section 12(a). No Gross-Up Payment shall be made in such case.

 

SECTION 13.  General Provisions.

 

                                                                (a)          
All certificates for Shares delivered under the Plan shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Commission, any
stock exchange upon which the Shares are then listed, and any applicable Federal
or state securities law, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference thereto.

 

                                                                (b)          
Nothing set forth in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.  The adoption of the Plan shall not confer upon any
employee or director of the Company, any Subsidiary or any Affiliate, any right
to continued employment (or, in the case of a director, continued retention as a
director) with the Company, a Subsidiary or an Affiliate, as the case may be,
nor shall it interfere in any way with the right of the Company, a Subsidiary or
an Affiliate to terminate the employment of any of its employees at any time.

 

                                                                (c)          
Each participant shall, no later than the date as of which the value of an award
first becomes includible in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee, in its sole discretion, regarding payment of, any Federal, FICA,
state, or local taxes of any kind required by law to be withheld with respect to
such award.  The obligations of the Company under the Plan shall be conditional
on such payment or arrangements.  The Committee may permit participants to elect
to satisfy their Federal, and where applicable, FICA, state and local tax
withholding obligations with respect to all awards, other than Stock Options
which have related Stock Appreciation Rights, by the reduction, in an amount
necessary to pay all such withholding tax obligations, of the number of Shares
or amount of cash otherwise issuable or payable to such participants with
respect to an award. The Company and, where applicable, its Subsidiaries and
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes owed hereunder by a participant from any payment of any kind
otherwise due to such participant.

 

                                                                (d)           At
the time of grant or purchase, the Committee may provide, in connection with any
grant or purchase made under the Plan, that the Shares received as a result of
such grant or purchase shall be subject to a right of first refusal, pursuant to
which the participant shall be required to offer to the Company any Shares that
the participant wishes to sell, with the price being the then Fair Market Value
of the Shares, subject to the provisions of Section 11 and to such other terms
and conditions as the Committee may specify at the time of grant.

 

23

--------------------------------------------------------------------------------


 

                                                                (e)           No
member of the Board or the Committee, nor any officer or employee of the Company
acting on behalf of the Board or the Committee, shall be personally liable for
any action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board or the Committee and each and
any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action, determination or interpretation.

 

                                                                (f)           
The Plan is not intended to be a “non-qualified deferred compensation plan”
under Section 409A of the Code and shall not be construed or administered
accordingly.  If any term or provision contained herein would otherwise cause
the Plan to be characterized as a “nonqualified deferred compensation plan”
under Section 409A of the Code, then, without further action by the Company,
such term or provision shall automatically be modified to the extent necessary
to avoid such characterization.

 

SECTION 14.  Effective Date of Plan.

 

                The Plan became effective on March 3, 1998, the date it was
originally approved by a majority vote of the Company’s stockholders.

 

SECTION 15.  Term of Plan.

 

                No Stock Option, Director Stock Option, Stock Appreciation
Right, or Restricted Stock, Director Restricted Stock or Deferred Stock award
shall be granted pursuant to the Plan on or after March 2, 2008, but awards
previously granted may extend beyond that date.

 

24

--------------------------------------------------------------------------------